ACCEPTED
                                                                                      04-14-00746-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                3/23/2015 12:28:29 PM
                                                                                        KEITH HOTTLE
                                                                                               CLERK

                               No. 04-14-00746-CV

                                                                      FILED IN
                                                               4th COURT OF APPEALS
                                                                SAN ANTONIO, TEXAS
                             In the Court of Appeals           3/23/2015 12:28:29 PM
                         for the Fourth District of Texas          KEITH E. HOTTLE
                                                                        Clerk




           ALAMO HEIGHTS INDEPENDENT SCHOOL DISTRICT,
                            Appellant,

                                        v.

                            CATHERINE CLARK,
                                Appellee.




                 On Appeal from the 285th Judicial District Court
                            of Bexar County, Texas


                 APPELLANT’S UNOPPOSED MOTION
            FOR EXTENSION OF TIME TO FILE REPLY BRIEF


      Appellant Alamo Heights Independent School District files this unopposed

motion for an extension of time to file a reply brief in this case and would

respectfully show the following:

      1.     This case is an accelerated appeal of the trial court’s interlocutory

order denying Appellant’s Plea to the Jurisdiction. The Clerk’s Record in this case

was initially filed on October 31, 2014. On December 10, 2014 and February 13,
2015, the Clerk’s Supplemental Records were filed. There is no reporter’s record

in this case.

        2.      The parties previously moved for an extension of time to file briefs in

this case, and by order of the Court, the deadline for Appellant’s Brief was

extended until January 2, 2015, and the deadline for Appellee’s Brief was similarly

extended until 40 days after Appellant’s Brief was filed. Thereafter, Appellee

moved for an (unopposed) extension of time to file her brief in this case, and by

order of the Court, the deadline for Appellee’s brief was extended until March 9,

2015.

        3.      Appellant’s Reply Brief is due to be filed on or before March 26,

2015. Appellant is requesting a two-week extension of the filing deadline for its

Reply Brief until Thursday, April 9, 2015.

        4.      Both Leonard Schwartz and Robert Schulman have had an unusually

heavy workload over the past few weeks, including their involvement in due

process proceedings before the Texas Education Agency, and administrative

appeals pending before the State Office of Administrative Hearings, all of which

required or will require extensive research, discovery, and hearing preparation. In

addition, Mr. Schulman has been involved in deposition and pre-trial preparation in

a lawsuit pending in the Travis County District Court.




                                           2
      5.     This is the first request by Appellant for extension of time to file a

Reply Brief to Appellee’s Brief. Counsel for Appellant contacted counsel for

Appellee to request an extension of time.

      6.     The extension of the deadline for Appellant to file its Reply Brief will

not negatively impact or impede the final resolution of this case. This extension is

made in good faith, and so that justice may be done, and not for purposes of delay.

      7.     Accordingly, Appellant believes that the foregoing reasonably

explains the need for the requested extensions of time, and that good cause exists

for granting this relief. Appellee’s counsel is unopposed to this Motion, as

indicated below.

      WHEREFORE, PREMISES CONSIDERED, Appellant asks the Court to

grant this Motion and extend the filing deadlines for Appellant’s Reply Brief as

requested herein.




                                         3
                                     Respectfully submitted,

                                     SCHULMAN, LOPEZ, & HOFFER, LLP



                                     Robert A. Schulman
                                     Texas Bar No. 17834500
                                     Email: rschulman@slh-law.com
                                     Leonard J. Schwartz
                                     Texas Bar No. 17867000
                                     Email: lschwartz@slh-law.com
                                     Bryan P. Dahlberg
                                     Texas Bar No. 24065113
                                     Email: bdahlberg@slh-law.com
                                     517 Soledad Street
                                     San Antonio, Texas 78205-1508
                                     Telephone: (210) 538-5385
                                     Facsimile: (210) 538-5384
                                     ATTORNEYS FOR APPELLANT

                     CERTIFICATE OF CONFERENCE

      On March 17, 2015, Bryan Dahlberg corresponded with Appellee’s counsel,

Matthew Pearson, regarding the relief sought in this Motion. Mr. Pearson notified

Mr. Dahlberg that he does not oppose this Motion for Extension of Time to File

Reply Brief or the deadline referenced within same.




                                     Attorney for Appellant




                                        4
                         CERTIFICATE OF SERVICE

      I hereby certify that on this 23rd day of March 2015, a true and correct copy
of the foregoing document has been delivered by email to counsel of record for
Appellee in this proceeding as follows:

      Mr. Matthew R. Pearson, Gravely & Pearson, L.L.P., 425 Soledad
      Street, Suite 600, San Antonio, Texas 78205,
      Email: mpearson@gplawfirm.com.

      Mr. Brendan K. McBride, McBride Law Firm, 425 Soledad Street,
      Suite 600, San Antonio, Texas 78205,
      Email: brendan.mcbride@att.net.




                                      Attorney for Appellant




                                        5